Citation Nr: 1225138	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic disability manifested by multiple swollen and painful joints (other than of the left shoulder, lumbar spine or right ankle), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training from November 1978 to March 1979.  He performed active military service from January to May 1991 and served in the Southwest Asia Theater of Operations from February to April 1991. 

This matter arises to the Board of Veterans' Appeals (Board) from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case has since been transferred to the Detroit, Michigan, RO. 

In pertinent part of a March 2008 decision, the Board denied service connection for multiple swollen joints, to include as due to undiagnosed illness.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 memorandum decision, the Court vacated that part of the Board's decision that denied entitlement to service connection for multiple swollen and painful joints, to include as due to undiagnosed illness, and remanded that issue for re-adjudication. 

In November 2010, the Board remanded the claim for further development.  The Board also remanded the issue of service connection for a left shoulder disability.  Service connection for a left shoulder disability has since been granted and need not be discussed.  

In an undated letter in the claims files, the Veteran appears to raise the issue of service connection for lupus.  This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf War veteran.  

2.  Multiple swollen and painful joints (other than of the left shoulder, lumbar spine or right ankle) have become manifested to a degree of 10 percent or more since the Veteran returned from the Persian Gulf War.

3.  Multiple swollen and painful joints (other than of the left shoulder, lumbar spine or right ankle) have not been attributed to a known diagnosis.

4.  Multiple swollen and painful joints (other than of the left shoulder, lumbar spine or right ankle) have been manifested for a period of more than six months. 


CONCLUSION OF LAW

An undiagnosed illness manifested by multiple swollen and painful joints (other than of the left shoulder, lumbar spine or right ankle), is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1118, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center has complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2011).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a) (2) (ii) of this section for a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1118 (West 2002); § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (a) (2) (i) (2011).

For purposes of this section, "objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3) (2011).

For presumptive service connection under the provisions above, the claimed disability must have existed for six months or more.  38 C.F.R. § 3.317 (a) (4).  

Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (a) (5) (2011).

For purposes of paragraph (a) (1) of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) Fatigue. (2) Signs or symptoms involving skin. (3) Headache. (4) Muscle pain. (5) Joint pain. (6) Neurologic signs or symptoms. (7) Neuro-psychological signs or symptoms. (8) Signs or symptoms involving the respiratory system (upper or lower). (9) Sleep disturbances. (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) Menstrual disorders.  38 C.F.R. § 3.317 (b) (2011).

The Veteran served in Southwest Asia during the Persian Gulf War.  He maintains that he has multiple swollen joints and/or painful joints.  His service treatment reports reflect that in February 1991 he complained of neck, right shoulder, and right knee pain.  An examination revealed full range of motion and a tender right trapezius.  On a report of medical history in April 1991, he indicated that he had shoulder or elbow pain and a trick or locked knee, but he denied swollen or painful joints.  On the separation examination report of April 1991, no pertinent abnormality was noted. 

A July 1991 VA compensation examination report notes complaints of lower back and right shoulder pain.  

In November 1994, the Veteran requested service connection for swollen joints, among others.  A February 1995 VA compensation examination report reflects complaints of right hand soreness, and left wrist swelling.  The pertinent diagnoses were pain of the wrists, hands, and lumbar spine with no cause found.  

The Veteran was privately examined in November 1998.  During that examination, he attributed diffuse joint pain to Desert Storm.  

The Veteran testified before the undersigned Veterans Law Judge in November 1999 concerning pain in the knees, elbows, hands, and back, but made no mention of swelling of any joint.

A September 2000 VA compensation examination report reflects that the Veteran reported arthritic pain of the knee joints, hands, and elbows since 1991.  The relevant diagnosis was no clinical evidence of rheumatoid arthritis.  

An October 2000 VA compensation examination report reflects a history of complaints of pain in the hands, knees, and shoulders.  The diagnosis was history of multiple joint pain with normal hands, thoracic and lumbar spines, knees, shoulders, and elbows.  

A May 2005 VA compensation examination report reflects complaints of multiple swollen joints.  The Veteran reported this occurred in the ankles, knees, elbows, shoulders, and wrists.  The examiner commented as follows: 

      Finally, he has a history, not corroborated by any findings until this evaluation, of migratory periodic swelling of all of the peripheral major joints, that is, ankles, knees, shoulders, elbows, and wrists.  This was associated with an aching and subjective stiffness, but not objective lack of motion.  
      From an orthopedic standpoint, I find nothing today that will corroborate the actual occurrence of the swelling complained of by the veteran today. 
      I am unable to state from an orthopedic standpoint that this man's symptoms of migratory, occasional swelling of these joints is related to a period of active service.  It is not that I do not believe him, it is just that I have no evidence. 

In its March 2008 decision, the Board denied service connection for a disability manifested by multiple joint swelling as due to an undiagnosed illness.  The basis of this denial was that there is no evidence that the claimed disability was present during active duty or was manifested to a degree of 10 percent or more after discharge.  Moreover, right ankle swelling was attributed to a non-service-connected ankle fracture and therefore cannot be included as an undiagnosed illness claim.  Service connection has been established for degenerative joint disease of the lumbar spine.  Also, direct service-connection was recently granted for left shoulder degenerative changes and therefore the left shoulder joint cannot be considered. 

As for the left ankle, wrists, knees, right shoulder, and elbows, in its March 2008 decision, the Board found no diagnostic code that would allow for a compensable rating for joint swelling.  However, the Court disagreed.  The Court then focused on the Veteran's complaints of multiple joint pain.  The Court noted that although the Veteran's claim is service connection for joint swelling, "...the Board failed to discuss joint pain at all-much less the evidence of joint pain that is favorable to [the Veteran's] claim-the Board's statement of reasons and bases is inadequate."  

The Court then remanded the case and instructed the Board to determine whether the evidence regarding joint pain is credible and to determine the weight the evidence should be afforded.  If the Board determines the evidence is credible and persuasive, then it should rate the joint pain analogously to a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

A September 2010 VA rheumatology consultation report notes complaints of multiple joint pain and swelling.  The pertinent assessment was patient with fatigue, myalgias, arthralgias, and painful range of motion on examination, positive ANA; likely lupus.  

A December 2010 VA compensation examination report reflects a complaint of chronic multiple peripheral joint pain, stiffness, and swelling, mostly of the hands, wrists, elbows, shoulders, knees, and ankles.  The physician mentioned that lupus was suspected in September 2010.  The relevant diagnosis was multiple peripheral joint arthralgias by history.  

In December 2010, a VA rheumatologist determined that the Veteran had a Gulf War illness with lupus symptoms.  The physician concluded that it is as likely as not that the Veteran has lupus related to Gulf War illness or exposure to toxins in the Gulf War.   

In accordance with the Court's instruction, the Board has reviewed the Veteran's claims, assertions, and testimony and finds them competent, credible, and persuasive.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In accordance with the Court's instruction, the Board reviewed the various VA compensation examinations performed throughout the appeal period and has rated the multiple joint pain analogously to a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  The Board finds: (1) that multiple joint pain, except for the left shoulder, lumbar spine, and right ankle, has been demonstrated to a degree of 10 percent or more since the Veteran has returned from the Persian Gulf War; (2) that multiple joint swelling and pain, except for the left shoulder, lumbar spine, and right ankle, have not been attributed to a known diagnosis; and (3), that the multiple joint swelling and pain are chronic, that is, have been manifested for a period of more than six months. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Except for the left shoulder, lumbar spine, and right ankle, service connection for multiple joint pain and swelling, due to undiagnosed illness, must therefore be granted.  


ORDER

Service connection for a chronic disability manifested by multiple joint pain and swelling, other than of the left shoulder, lumbar spine, and right ankle, due to undiagnosed illness, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


